United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Montgomery, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1681
Issued: December 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 8, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs decision dated May 22, 2007 which denied her reconsideration request
on the grounds that it was untimely filed and failed to present clear evidence of error. Because
more than one year has elapsed between the most recent merit decision dated August 17, 2005
and the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly determined that appellant’s request for
reconsideration was not timely filed and failed to present clear evidence of error.
FACTUAL HISTORY
This is the second appeal in the present case. In an August 17, 2005 decision, the Board
affirmed the Office decision dated January 5 and 21, 2005. The Board found that appellant did
not establish that her emotional condition claim was timely filed under 5 U.S.C. § 8122(a) and

that the Office properly denied her request for reconsideration.1 The facts and the circumstances
of the case are set forth in the Board’s prior decision and incorporated herein by reference.2
Appellant submitted reports from Dr. Edvin J. Larson, a Board-certified family
practitioner, dated December 30, 2002 to December 2, 2006, who treated her for sinusitis,
bronchitis, upper respiratory infection, cellulites of the face, an insect bite and back pain. On
December 30, 2002 Dr. Larson noted appellant’s history of depression and on August 4, 2004 he
treated her for back pain and panic disorder. Also submitted was a report from Dr. Zenon
Bednarski, Board-certified in emergency medicine, dated April 27, 2004. He treated appellant
for arthralgia of multiple joints and abscess of the face.
On January 8, 2007 appellant filed a CA-2a, recurrence of disability claim. She
submitted a report from Dr. Tom Lawry, a psychologist, dated January 4, 2007, who noted that
appellant was treated for recurrent severe depression. Dr. Lawry advised that appellant
experienced symptoms consistent with post-traumatic stress disorder and panic attacks.
In a letter dated February 22, 2007, the Office advised appellant that her recurrence of
disability claim could not be processed. The Office noted that appellant’s original emotional
condition claim was denied by the Office on December 7, 2004 and this decision was affirmed
by the Board on August 17, 2005. Appellant was informed that she could not file a recurrence of
disability when the original claim was denied by the Office.
In an undated letter, received by the Office on April 5, 2007, appellant requested
reconsideration. She asserted that she established the merits of her claim but the Office denied
compensation based on the timeliness of the filing. Appellant indicated that she was on
medication at the time.
By decision dated May 22, 2007, the Office denied reconsideration on the grounds that
the request was not timely and that appellant did not present clear evidence of error by the
Office.

1

The Board found that appellant retired on January 16, 1999 and did not file her claim until August 11, 2004
which was over three years after she was last exposed to work factors.
2

Docket No. 05-881 (issued August 17, 2005).

2

LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act vests the Office with
discretionary authority to determine whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”3
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607(a)
provides that the Office will not review a decision unless the application for review is filed
within one year of the date of that decision.4
However, the Office will reopen a claimant’s case for merit review, notwithstanding the
one-year filing limitation, if the claimant’s application for review shows clear evidence of error
on the part of the Office in its most recent merit decision. To establish clear evidence of error, a
claimant must submit evidence relevant to the issue that was decided by the Office. The
evidence must be positive, precise and explicit and must be manifested on its face that the Office
committed an error.5
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of the Office’s decision.6
Evidence that does not raise a substantial question concerning the correctness of the
Office’s decision is insufficient to establish clear evidence of error.7 It is not enough merely to
show that the evidence could be construed so as to produce a contrary conclusion.8 This entails a
limited review by the Office of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of the Office.9 The Board makes an independent

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.607(b); Annie L. Billingsley, 50 ECAB 210 (1998).

5

20 C.F.R. § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

6

Annie L. Billingsley, supra note 4.

7

Jimmy L. Day, 48 ECAB 652 (1997).

8

Id.

9

Id.

3

determination as to whether a claimant has submitted clear evidence of error on the part of the
Office.10
ANALYSIS
In its May 22, 2007 decision, the Office properly determined that appellant failed to file a
timely application for review. It rendered its most recent merit decision on January 5, 2005
which was affirmed by the Board in a merit decision on August 17, 2005. Appellant’s request
for reconsideration was received on April 5, 2007 which was more than one year after
August 17, 2005. Accordingly, her request for reconsideration was not timely filed.
The Board finds that appellant has not established clear evidence of error on the part of
the Office. In a note received April 5, 2007, appellant asserted that she established the merits of
her claim but her claim was denied based on the timeliness of the filing. She indicated that she
was on medication at the time. The Board notes that, to the extent that appellant may be
asserting that her medication rendered her incompetent to file a timely claim, her assertion does
not establish clear evidence of error in the Office’s denial. The Board has held that it is the
employee’s burden to show that she is incompetent for a given period by submitting medical
evidence stating that her condition was such that she was not capable of filling out a form or of
otherwise furnishing the relatively simple information necessary for filing a claim and satisfying
the time limitation requirements.11 The medical reports of record do not show that appellant had
any medical condition that rendered her incapable of performing these or similar tasks such that
she would be considered incompetent within the meaning of the Act. Appellant submitted
reports from Dr. Larson dated December 20, 2002 to December 2, 2006, Dr. Bednarski dated
April 27, 2004 and Dr. Lawry dated January 4, 2007. These reports do not address the
underlying deficiency in the claim, the timeliness of her claim under 5 U.S.C. § 8122(a).
Appellant has not otherwise provided any argument or evidence of sufficient probative
value to shift the weight of the evidence in her favor and raise a substantial question as to the
correctness of the Office’s decision. Consequently, the Office properly denied appellant’s
reconsideration request as her request does not establish clear evidence of error.

10

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathew, 44 ECAB 765, 770 (1993).

11

Linda J. Reeves, 48 ECAB 373 (1997).

4

CONCLUSION
The Office properly determined that appellant’s request for reconsideration received on
April 5, 2007 was untimely filed and did not demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the May 22, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 12, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

